DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1-3, 8-9, and 16-18, the claim is unclear and thus indefinite because it is inconsistent with respect to the terms “the plurality of storage nodes” and “the storage nodes”. A plurality of storage nodes is first declared. Then, the claim refers to “the storage nodes”, At this point it is reasonable to assume that “the storage nodes” is just short hand for the plurality of storage nodes. But then, the claim(s) switch back and forth between “the plurality of storage nodes” and “the storage nodes”. This inconsistency raises the possibility that the claim does not refer to the same nodes. It is suggested that all instances of “the storage nodes” be amended to “the plurality of storage nodes”.

For claims 3 and 7, the terms “the first storage node” and “the second storage node” lack sufficient antecedent basis in the respective claims because “first/ second one” and “first/second storage node” are not necessarily the same. It is suggested that claim 1 be amended to “a first storage node of the storage nodes” and “a second storage node of the storage nodes”.

For claim 9, the claim is indefinite because it doesn’t end with a period.

For claim 19, the term “the code executable” lack sufficient antecedent basis in the claim. It is suggested it be amended to “the code”.

Dependent claims inherit rejections. 

Allowable Subject Matter
Claims 9, 12-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims -8, 10-11, 14-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhuse (US 8,549,351 B2).
For claim 1, Dhuse teaches a method performed in a distributed storage system having a plurality of storage nodes, the method being performed by a first one of the storage nodes, the method comprising: (see figure 1 and other locations: view DS units 36, 16, 18, and 20 as said storage nodes; DS stands for distributed storage; view DS units 16, 18, and 20 as performing the method) identifying a subset of the plurality of storage nodes that are affected by unavailability of a second one of the storage nodes (see column 6 lines 2-10 and other locations: view failure of DS storage unit as said unavailability, which affects performance of the rest of the system); requesting fragment lists from the subset of the plurality of storage nodes, wherein each fragment list identifies at least one erasure coded object fragment stored on a respective node of the subset of the plurality of storage nodes (see column 5 lines 46-50, column 11 lines 49-52, and other locations: view slice as said fragment; view threshold of slices to reconstruct as said list; the coding is erasure by option hereafter); identifying, from received fragment lists, a first erasure coded object fragment affected by the unavailability of the second one of the storage nodes (see column 7 lines 36-43 and other locations; all nodes other than failed are affected); and restoring the first erasure coded object fragment (see column 12 lines 4-7, column 5 lines 46-50, and other locations: view recover and reconstruct as said restore).

For claim 2, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches identifying the first erasure coded object fragment comprises merging received fragment lists from the subset of the plurality of storage nodes (see column 5 lines 46-50, and other locations: view reconstruct from slices as said merging).

For claim 3, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches identifying a subset of the plurality of storage nodes is performed in response to manually detecting failure of the second storage node (see rejection to claim 1: view recovering from failure as said).

For claim 4, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches requesting the fragment lists comprises requesting a number of fragment identifiers from a third storage node and a fourth storage node, the method further comprising: identifying unique fragments from received fragment identifiers (see abstract lines 1-3 and other locations).

For claim 5, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches requesting the fragment lists comprises: requesting fragment lists from a minimum number of storage nodes according to an erasure coding scheme associated with the first erasure coded object fragment (see rejection to claim 1: view threshold as said minimum).

For claim 6, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches identifying a first erasure coded object fragment comprises: determining, from the received fragment lists, a number of erasure coded object fragments corresponding to unique object identifiers and which are stored on a single storage node (see column 9 lines 1-8, column 15 lines 34-36, and other locations).

For claim 7, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches requesting the fragment lists comprises: prioritizing requesting fragment lists from ones of the storage nodes having locations that are closer to the first storage node (see column 10 lines 40-50 and other locations: proximity affects link speed).

For claim 8, Dhuse teaches the limitations of claim 1 for the reasons above and further teaches generating, by a third storage node of the subset of the plurality of storage nodes, a first fragment list, including scanning a directory of a file system on the third storage node (see column 21 lines 12-20, column 2 lines 32-34, and other locations in view of rejection to claim 1: view search as said scanning).

For claims 10 and 16, the claims recite essentially similar limitations as claim 1, except that the limitations are paraphrased. Functionality is the same. Naming of nodes is different. Claim 10 is a non-transitory machine-readable medium and claim 16 is a storage node.

For claims 11 and 14-15, the claims recite essentially similar limitations as claims 5, 8, and 3 respectively. Claims 11 and 14-15 are a non-transitory machine-readable medium.

For claims 19-20, the claims recite essentially similar limitations as claims 7-8 respectively. Claims 19-20 are a storage node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114